                   Case 5:18-cv-06013-LHK Document 20 Filed 10/03/18 Page 1 of 2


             1   KEKER, VAN NEST & PETERS LLP
                 MATTHEW M. WERDEGAR - # 200470
             2   mwerdegar@keker.com
                 KHARI J. TILLERY - # 215669
             3   ktillery@keker.com
                 633 Battery Street
             4   San Francisco, CA 94111-1809
                 Telephone:     415 391 5400
             5   Facsimile:     415 397 7188

             6   BALLARD SPAHR LLP
                 DAVID J. BODNEY (pro hac vice to be filed)
             7   bodneyd@ballardspahr.com
                 MARK S. KOKANOVICH (SBN 230286)
             8   kokanovichm@ballardspahr.com
                 1 East Washington Street, Suite 2300
             9   Phoenix, AZ 85004-2555
                 Telephone: 602.798.5454
         10      Facsimile: 602.798.5595

         11      SCOTT S. HUMPHREYS (SBN 298021)
                 humphreyss@ballardspahr.com
         12      2029 Century Park East, Suite 800
                 Los Angeles, CA 90067-2909
         13      Telephone: 424.204.4400
                 Facsimile: 424.204.4350
         14
                 Attorneys for Defendant
         15      PAYPAL, INC.

         16
                                             UNITED STATES DISTRICT COURT
         17
                                            NORTHERN DISTRICT OF CALIFORNIA
         18
                                                   SAN JOSE DIVISION
         19
                 FREE SPEECH SYSTEMS, LLC, a Texas            Case No. 5:18-cv-06013 LHK (SVK)
         20      limited liability company,
                                                              REQUEST FOR GUIDANCE
         21                    Plaintiff,                     REGARDING PLAINTIFF’S
                                                              EMERGENCY MOTION FOR A
         22             v.                                    TEMPORARY RESTRAINING ORDER
                                                              AND PRELIMINARY INJUNCTION
         23      PAYPAL, INC., a Delaware corporation,
                                                              Judge:     Hon. Lucy H. Koh
         24                    Defendant.
                                                              Action Filed: October 1, 2018
         25
                                                              Trial Date: None
         26

         27

         28


                             REQUEST FOR GUIDANCE REGARDING PLAINTIFF’S MOTION FOR A TRO
                                             Case No. 5:18-cv-06013 LHK (SVK)
1306185.v1
                   Case 5:18-cv-06013-LHK Document 20 Filed 10/03/18 Page 2 of 2


             1          On Tuesday, October 2, 2018, at approximately 12:29 p.m., Defendant PayPal, Inc.’s

             2   registered agent for service of process, CT Corporation, was served with Plaintiff Free Speech

             3   Systems, LLC’s (“FSS”) Complaint (Dkt. 1) and Emergency Motion for a Temporary Restraining

             4   Order and Preliminary Injunction (Dkt. 3). On Wednesday, October 3, 2018, at approximately

             5   10:34 a.m., PayPal received notice from CT Corporation that it had been served the previous day.

             6   PayPal intends to file a written opposition to FSS’ Motion and will do so as directed by the Court.

             7   PayPal will also await the Court’s guidance regarding the timing of any hearing relating FSS’

             8   Motion.

             9   Dated: October 3, 2018                                KEKER, VAN NEST & PETERS LLP
         10

         11                                                     By:    /s/ Khari J. Tillery
                                                                       MATTHEW M. WERDEGAR
         12                                                            KHARI J. TILLERY

         13                                                            BALLARD SPAHR LLP
                                                                       DAVID J. BODNEY (pro hac vice to be
         14                                                            filed)
                                                                       MARK S. KOKANOVICH (SBN 230286)
         15                                                            SCOTT S. HUMPHREYS (SBN 298021)

         16                                                            Attorneys for Defendant
                                                                       PAYPAL, INC.
         17

         18

         19
         20

         21

         22

         23

         24

         25

         26

         27

         28

                                                               1
                              REQUEST FOR GUIDANCE REGARDING PLAINTIFF’S MOTION FOR A TRO
                                              Case No. 5:18-cv-06013 LHK (SVK)
1306185.v1
